J-A15006-20

                                   2020 PA Super 215


    2303 BAINBRIDGE, LLC                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    STEEL RIVER BUILDING SYSTEMS,              :   No. 2520 EDA 2019
    INC.                                       :

                  Appeal from the Order Entered July 22, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2018-07328,
                        No. 2018-20172, No. 2019-14058


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

OPINION BY LAZARUS, J.:                              FILED SEPTEMBER 3, 2020

        2303 Bainbridge, LLC (Bainbridge), appeals from the order, entered in

the Court of Common Pleas of Montgomery County, (1) denying its motion to

recuse; (2) sustaining Appellee Steel River Building Systems, Inc.’s (Steel

River) preliminary objections asserting improper venue; (3) consolidating

three related cases;1 and (4) transferring the consolidated cases to

Philadelphia County. After careful review, we affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On October 23, 2019, this Court issued a rule wherein Bainbridge was
directed to show cause why this appeal should not be quashed pursuant to
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). In Walker, the
Pennsylvania Supreme Court interpreted Pa.R.A.P. 341 and found that “in
future cases Rule 341(a) will, in accordance with its Official Note, require that
when a single order resolves issues arising on more than one lower court
J-A15006-20



____________________________________________


docket, separate notices of appeal must be filed. The failure to do so will
result in quashal of the appeal.” Id. at 977 (footnote omitted).

Rule 341 states that “an appeal may be taken up as of right from any final
order of a government unit or trial court.” Pa.R.A.P. 341(a). The Official Note
clarifies that:

       Where [] one or more orders resolves issues arising on more than
       one docket or relating to more than one judgment, separate
       notices of appeal must be filed. Commonwealth v. C.M.K., 932
       A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
       single notice of appeal from order on remand for consideration
       under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Id., Official Note.

In Walker, our Supreme Court acknowledged that the Official Note to Rule
341 was “contrary to decades of case law.” Walker, supra at 977. Moreover,
the Court stated that the Note’s citation to C.M.K., supra, “was itself unclear,
as that case was arguably not inconsistent with the three-part test in General
Electric [Credit Corp. v. Aetna Cas. and Sur. Co., 263 A.2d 448 (Pa.
1970).]”

Nevertheless, in Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super.
2019), this Court read the Walker decision to require quashal if a notice of
appeal contains more than one docket number because “a notice of appeal
may contain only one docket number.” Id. at 1146 (emphasis added).

Most recently, in Commonwealth v. Johnson, 2046 EDA 2019 (Pa. Super.
filed July 9, 2020) (en banc), this Court expressly overturned the panel
decision in Creese to the extent it interpreted Walker to require quashal
when an appellant files a single notice of appeal listing multiple docket
numbers because, “by stating that each notice of appeal may contain only one
number, Creese imposed upon appellants an additional requirement found in
neither Walker nor Rule 341.” Johnson, supra at *12.

Here, Bainbridge included all three docket numbers in its single notice of
appeal; however, we decline to quash. In the trial court dockets, the final
entries in the two consolidated dockets state, “Disposed by Consolidation”
and, in the status entry they state “6-Closed,” whereas the lead consolidated
docket from which this appeal is taken states “2-Open.” Additionally, we note



                                           -2-
J-A15006-20



       This appeal arises from a commercial arbitration in connection with a

construction dispute between the parties.          Bainbridge filed three petitions,

each docketed separately, seeking a declaratory judgment that several of the

arbitrator’s various awards could not be confirmed by a court, or in the

alternative, that the awards should be set aside. As noted above, the court

subsequently consolidated the related cases.

       On July 10, 2015, the parties entered into a contract wherein Steel River

agreed to manufacture, deliver, and set on to the steel frame of a building,

twenty-three “modules” that would form individual residential units within a

condominium building in Philadelphia.            On January 6, 2017, Bainbridge,

believing that Steel River was in breach, terminated the contract.2
____________________________________________


that the concerns present in Walker are not present here: there are not
multiple defendants, the facts and issues apply only to one appellant, and the
outcome will affect only one appellant. See Commonwealth v. Larkin, 2761
EDA 2018 (Pa. Super. filed July 9, 2020) (en banc). Thus, we find that Walker
does not require quashal, and we will proceed to review this appeal on its
merits. See Johnson, supra; see also Larkin, supra.

2By way of additional factual background, Bainbridge believed that Steel River
was in breach of the terms of the contract for the following reasons:

       [Bainbridge] only terminated the [c]ontract with cause to protect
       itself and the [p]roject from further harm after and as a result of
       each of the following:

          Both before the modules were delivered to the [p]roject site
           and during the course of the setting thereof, [Bainbridge]
           placed Steel River on notice of serious, material defects in the
           condition of the modules . . . and the manner in which they
           were set. [] Substantial and repeated damage to the [p]roject
           occurred . . . as a result of Steel River’s failure to properly



                                           -3-
J-A15006-20


____________________________________________


           install a . . . weatherproofing [system, which] . . . permitted
           rain water to infiltrate the building.      This problem was
           exacerbated when Steel River employed unqualified personnel
           to try to repair the roofing system in a manner contrary to the
           manufacturer’s recommendations[,] using a blow torch to heat
           seams[.]

          During the course of the setting of the modules           . . .
           [Bainbridge’s] general contractor and Steel River conducted a
           walk-through of the [p]roject. During this walk-through[,] it
           was acknowledged and agreed by Steel River that a massive
           amount of work that remained incomplete on the [p]roject was
           the contractual responsibility of Steel River. [Bainbridge] and
           its general contractor [] reasonably estimated, however, that
           the incomplete work would cost exponentially more than the
           sums remaining due to Steel River[.]

          [Bainbridge] learned that Steel River had failed to pay at least
           one of its subcontractors, a temporary staffing firm that
           supplied the majority of Steel River’s labor force, over
           $250,000 despite [Bainbridge] having already paid Steel River
           specifically on account of the open invoices due to that
           subcontractor[,] placing the [p]roject at risk of a large
           mechanic’s lien claim. [Bainbridge] was particularly concerned
           about this issue because [Bainbridge] had recently learned that
           (contrary to pre-[c]ontract discussions), Steel River
           maintained only a skeleton labor force, and relied upon
           temporary staffing firms to supply the labor that would be
           needed to complete its massive remaining scope of work. The
           staffing firm was threatening to walk off of the job, which would
           have foreclosed Steel River’s ability to complete the [p]roject.

       [Subsequently, Steel River] claimed that pilot houses and
       clerestories that had always been within [Steel River’s] scope of
       work were suddenly not, and proposed an approximately
       $340,000 change order to complete this aspect of its existing
       scope of work on the [p]roject, which amount was [four to five]
       times greater than what [Bainbridge’s] general contractor advised
       was the reasonable cost thereof[.] Thus, [Bainbridge], as was its
       contractual right, rejected the change order.

Appellant’s Brief, at 10-12.


                                           -4-
J-A15006-20



          Following termination, the parties unsuccessfully attempted to mediate

the dispute. Bainbridge then initiated arbitration by filing a complaint. Steel

River filed an answer and counterclaim. The arbitration took place over the

course of multiple hearings, all of which occurred in Philadelphia at the offices

of Duane Morris LLP. Prior to the conclusion of the arbitration, on Steel River’s

motion, the arbitrator entered a “Reasoned Interim Award” in favor of Steel

River.      Steel River then filed a petition in the Court of Common Pleas of

Philadelphia County seeking a court-ordered confirmation of the award. The

Philadelphia County court denied Steel River’s petition to confirm, without

providing a reason for the denial.3 See Order, 12/28/17.

          Steel River subsequently filed a motion before the arbitrator seeking a

modification of the Reasoned Interim Award.          The arbitrator granted the

motion and issued a “Modified Interim Arbitration Award” on March 15, 2018,

which stated that the award “shall be enforceable as a final award,” that the

arbitrator no longer “retain[ed] the power” to enforce the award, and that the

order disposed of all issues pertaining to Steel River’s request for interim

relief.     See Modified Award Granting Respondent’s Motion for Interim

Measures, 3/15/18, at 6. Bainbridge, in seeking to preempt Steel River from

petitioning the court to confirm the Modified Interim Arbitration Award, filed

____________________________________________


3 Although the court did not provide a reason for its denial, the parties agree
that it was because “the Reasoned Interim Award was expressly subject to
modification, [therefore] it was not a final award eligible for judicial
confirmation. See Fastuca v. L.W. Molinar & Assocs., 10 A.3d 1230 (Pa.
2011).” Trial Court Opinion, 10/30/19, at 2-3.

                                           -5-
J-A15006-20



its own petition in the Court of Common Pleas of Montgomery County, seeking

a declaratory judgment that the award was not confirmable. On Bainbridge’s

motion, the court administrator for the Court of Common Pleas of Montgomery

County issued a rule directing Steel River to “show cause why the moving

party is not entitled to the relief requested by filing an answer in the form of

a written response . . . on or before [May 29, 2018.]” See Rule to Show

Cause, 4/25/18. On May 29, 2018, at 5:55 p.m., Steel River filed its answer

and, at 6:10 p.m., filed its preliminary objections asserting improper venue

based upon the Pennsylvania Arbitration Act’s venue provision.          See 42

Pa.C.S.A. § 7319.

      Following the conclusion of the arbitration, the arbitrator issued a

“Partial Final Award” on July 13, 2018. Bainbridge filed a second petition in

the Court of Common Pleas of Montgomery County seeking a declaratory

judgment that the Partial Final Award was not a confirmable award, or in the

alternative, seeking to have it set aside. Steel River did not file anything in

response to this declaratory judgment petition. Instead, Steel River petitioned

the Court of Common Pleas of Philadelphia County to confirm the Partial Final

Award. That petition was stayed pending resolution of the petitions in the

Court of Common Pleas of Montgomery County. See Order, 4/15/19.

      On April 24, 2019, the arbitrator entered an award titled “Final Award

of Arbitrator as to Attorney’s Fees and Costs,” on Steel River’s fee application,

which resolved all matters before him. On May 24, 2019, Bainbridge filed a




                                      -6-
J-A15006-20



petition to set aside the award, and shortly thereafter, moved to consolidate

the three cases, as mentioned above.

        Bainbridge’s first petition for declaratory relief and its motion to

consolidate were assigned to the Honorable Jeffrey S. Saltz of the Montgomery

County Court of Common Pleas. On May 1, 2019, Judge Saltz wrote to the

parties to disclose a “professional acquaintance” he had with the arbitrator in

the instant case, Richard H. Lowe, Esquire.4 Judge Saltz invited a motion to

recuse from the parties, which Bainbridge filed.



____________________________________________


4   The letter stated:

        Dear Counsel:

        In this matter, which has been assigned to me, [Bainbridge] seeks
        to set aside a “[M]odified [I]nterim Arbitration Award” issued by
        Richard H. Lowe, Arbitrator. I assume that this is the same
        Richard H. Lowe who is a member of the firm of Duane Morris LLP.
        If my assumption is incorrect, please notify me immediately.

        I am writing to disclose that I have a professional acquaintance
        with Mr. Lowe. I came to know him while we were colleagues for
        approximately two years at the firm of Wolf, Block, Schorr and
        Solis-Cohen. After Mr. Lowe left Wolf, Block, we were counsel for
        different parties in a case (the details of which I do not recall).
        We also have had casual conversations during some chance
        encounters. We have not seen each other socially.

        At first blush, I do not believe that the above facts prevent me
        from participating in this matter, but I will consider any objections
        to my participation that any party may have. Any such objections
        should be submitted in writing to Chambers within ten days of the
        day of this letter[.]

Letter from Chambers of the Honorable Jeffrey S. Saltz, 5/1/19.


                                           -7-
J-A15006-20



      On July 15, 2019, the court held oral arguments on the limited issues of

recusal, venue, and consolidation of the three cases. Judge Saltz entered the

above order on July 22, 2019. Bainbridge timely appealed. Bainbridge and

the trial court subsequently complied with Pa.R.A.P. 1925.

      On appeal, Bainbridge presents the following issues for our review,

which we have renumbered for ease of disposition:

      1. Did the [t]rial [c]ourt err in finding that the Pennsylvania
         Arbitration Act was applicable to and was controlling with
         respect to the question of venue where the [f]irst [p]etition for
         [d]eclaratory [r]elief sought declaratory relief that a non-final,
         and thus non-confirmable, arbitration decision was not an
         “award” as such term is used in 42 Pa.C.S.A. [§] 7341 as
         determined by the Pennsylvania Supreme Court in Fastuca v.
         L. W. Molinar & Assocs., [] [10 A.3d 1230] ([Pa.] 2011),
         rather than to set [the] same aside, and thus was not actually
         a petition under the Pennsylvania Arbitration Act subject to its
         venue provision?

      2. To the extent this [] Court concludes that the Pennsylvania
         Arbitration Act is applicable, did the [t]rial [c]ourt err in
         concluding that 42 Pa.C.S.A. [§] 7319(1) is the applicable
         venue subsection over 42 Pa.C.S.A. [§] 7319(2)?

      3. Did the [t]rial [c]ourt err in considering [Steel River’s]
         preliminary objections to [Bainbridge’s] [f]irst [p]etition for
         [d]eclaratory [r]elief where [Steel River] first filed an answer
         to the petition, and then later filed preliminary objections to
         venue, despite having already waived its right to object
         challenging venue as being improper by virtue of its answer?

      4. Did the [t]rial [c]ourt err in failing to recuse itself from this
         matter where the integrity of arbitrator Richard H. Lowe went
         to the heart of the matter before the [c]ourt, and implicit bias
         in favor of [] Lowe could have subconsciously impacted the
         [t]rial [c]ourt’s ruling to transfer venue as a means of avoiding
         that issue[?]

Appellant’s Brief, at 5-6.


                                      -8-
J-A15006-20



      Bainbridge first claims that the court erred in determining that section

7319 was the applicable venue statute. Bainbridge reasons that its petition

was a “petition for declaratory relief” rather than “an application to a court”

under section 7319(1).     Appellant’s Brief, at 29.   Bainbridge’s reading of

section 7319 would hold that it only applies “if the hearing has been held,”

and that because the arbitration proceedings were not yet complete at the

time Bainbridge filed its petition, the hearing had not yet “been held.” See

id. at 32. Therefore, Bainbridge concludes, its petition should be governed by

the general venue provisions of Pa.R.C.P. 1006 and Pa.R.C.P. 2179. Id. In

the alternative, Bainbridge claims that because the hearing had not yet been

held, venue was proper under section 7319(2), rather than section 7319(1),

since “Steel River’s principal place of business was [] in Pottstown,

Montgomery County[.]” Id.

      Our standard of review for a trial court’s decision to transfer venue is

well-settled:

      A trial court’s decision to transfer venue will not be disturbed
      absent an abuse of discretion. An abuse of discretion occurs when
      the trial judge overrides or misapplies the law, or exercises
      judgment in a manifestly unreasonable manner, or renders a
      decision based on partiality, prejudice, bias or ill-will.

Baylson v. Genetics & IVF Inst., 110 A.3d 187 (Pa. Super. 2015) (quoting

Sehl v. Neff, 26 A.3d 1130, 1132 (Pa. Super. 2011)).        In cases involving

statutory interpretation, which is a matter of law, our standard of review is de

novo and our scope of review is plenary. Harmon v. Unemployment Comp.

Bd. Of Review, 207 A.3d 292, 298 (Pa. 2019).

                                     -9-
J-A15006-20


         When construing [provisions] utilized by the General
         Assembly in a statute, our primary goal is “to ascertain and
         effectuate the intention of the General Assembly.” 1
         Pa.C.S.[A.] § 1921(a). “Every statute shall be construed, if
         possible, to give effect to all its provisions.” Id. However,
         “[w]hen the words of a statute are clear and free from all
         ambiguity, the letter of it is not to be disregarded under the
         pretext of pursuing its spirit.” Id. § 1921(b). “Words and
         phrases shall be construed according to the rules of
         grammar and according to their common and approved
         usage.” Id. § 1903(a). In other words, if a term is clear
         and unambiguous, we are prohibited from assigning a
         meaning to that term that differs from its common everyday
         usage for the purpose of effectuating the legislature’s
         intent. Additionally, we must remain mindful that the
         “General Assembly does not intend a result that is absurd,
         impossible of execution or unreasonable.” Id. § 1922(1).

      Commonwealth v. Cahill, 95 A.3d 298, 301 (Pa. Super.
      2014). It is axiomatic that the plain language of a statute is the
      best indication of the legislative intent that gave rise to the
      statute.

         Words and phrases shall be construed according to the rules
         of grammar and according to their common and approved
         usage; but technical words and phrases and such others as
         have acquired a peculiar and appropriate meaning or are
         defined in this part, shall be construed according to such
         peculiar and appropriate meaning or definition.

      1 Pa.C.S.[A.] § 1903(a).

Commonwealth v. Giordano, 121 A.3d 998, 1003-04 (Pa. Super. 2015)

(quoting Commonwealth v. Ali, 112 A.3d 1210, 1229 (Pa. Super. 2015)).

      In its Rule 1925(a) opinion, the trial court addressed the issue of venue

as follows:

      The Uniform Arbitration Act (“the Act”), 42 Pa.C.S.[A.] §§ 7301-
      7320, recognizes both “statutory arbitration” and “common law
      arbitration.” “Statutory arbitration” is an arbitration pursuant to
      a written agreement that expressly provides for arbitration
      pursuant to the Act. 42 Pa.C.S.[A.] § 7302(a). Any other non-


                                     - 10 -
J-A15006-20


     judicial arbitration is deemed a “common law arbitration.” Id.
     Since the contractual arbitration provision in the present case
     does not expressly refer to the Act, it is considered a common law
     arbitration.    Common law arbitrations are governed by 42
     Pa.C.S.[A.] §§ 7341[-]42. Section 7341 provides for the limited
     grounds on which the award of an arbitrator may be challenged.
     Section 7342 provides that certain procedural provisions of the
     Act, relating to statutory arbitrations, shall apply as well to
     common law arbitrations.2 In particular, section 7342 provides
     that “[s]ection 7319 (relating to venue of court proceedings)” shall
     apply to common law arbitrations.
        2 [In 2018,] the General Assembly enacted Act No. 2018-
        55, which added the Revised Statutory Arbitration Act (“the
        Revised Act”), 42 Pa.C.S.[A.] §§ 7321.1-.31. The Revised
        Act applies only to an arbitration agreement made after the
        effective date, July 1, 2019, and it therefore does not apply
        to the present arbitration. The same legislation amended
        section 7342 to provide that certain procedural sections of
        the Revised Act (rather than the original Act) shall apply to
        common law arbitrations; however, those amendments do
        not apply to “an action or proceeding commenced or right
        accrued before the effective date” of the legislation. Act of
        June 28, 2018, No 2018-55, § 4(3). Accordingly, all
        references herein to section 7342 are to the version in effect
        prior to Act No. 2018-55.

     Section 7319 provides:

        Except as otherwise prescribed by general rules:

        (1) An initial application to a court under this subchapter
        shall be made to the court of the county in which the
        agreement prescribes that the arbitration hearing shall be
        held or, if the hearing has been held, in the county in which
        the hearing was held.

        (2) If an application to a court cannot be made under
        paragraph (1) the application shall be made to the court in
        the county where the adverse party resides or has a place
        of business or, if he has no residence or place of business in
        this Commonwealth, to the court of any county.

        (3) All subsequent applications to a court shall be made to
        the court hearing the initial application unless that court
        otherwise directs.

                                    - 11 -
J-A15006-20


      [42 Pa.C.S.A. § 7319.]

      Before this [c]ourt, Steel River asserted that the matter is
      governed by section 7319(3), because it previously filed a
      petition, seeking confirmation of the Reasoned Interim Award, in
      the Philadelphia [c]ourt.      Thus, it argued, any “subsequent
      applications” must be filed in the same [c]ourt. [] Bainbridge
      responded that the Philadelphia [c]ourt determined that Steel
      River’s prior petition was premature, and it therefore should not
      control under section 7319(3). It is unnecessary to resolve this
      issue. If [] Bainbridge is correct that paragraph (3) does not
      apply, then venue is controlled by section 7319(1). Although the
      parties’ arbitration agreement does not specify a location for the
      arbitration hearing, the hearings in this matter were held in
      Philadelphia. Therefore, under [a straightforward application of
      section 7319(1)], [Bainbridge’s p]etitions [] should have been
      filed in Philadelphia, “the county in which the hearing was held.”
      []

Trial Court Opinion, 10/30/19, at 6-7.

      As an initial matter, Bainbridge claims that its filing seeking declaratory

relief was not actually a petition, but was an action seeking such relief. See

Appellant’s Brief, at 6-7. This Court has previously stated that “[t]o challenge

an arbitration award, the proper procedure requires the filing of a timely

petition, alternatively called an ‘appeal,’ with the [c]ourt of [c]ommon [p]leas,

to vacate or modify the arbitration award. The statute does not provide

for any alternative procedure, such as a [d]eclaratory [j]udgment

action[.]” Lowther v. Roxborough Mem’l Hosp., 738 A.2d 480, 485 (Pa.

Super. 1999) (emphasis added).       Indeed, despite Bainbridge’s attempt to

recast the petitions to set aside as declaratory judgement actions,

Bainbridge’s filing in the Montgomery County court was titled “Petition to Set

Aside Interim Arbitration Award” and was purportedly filed “pursuant to 42



                                     - 12 -
J-A15006-20



Pa.C.S.A. [§] 7341,” in addition to seeking declaratory relief.5 See Petition to

Set Aside Interim Arbitration Award, 4/13/18, at 1.

       Here, the trial court applied the plain language of section 7319(1), and

found it applicable to Bainbridge’s petition because multiple arbitration

hearings—though not all—had taken place, and all had been held in

Philadelphia. On the issue of whether completion of all hearings is necessary

for section 7319(1) to apply, the trial court noted that:

       The statutory language does not support [] Bainbridge’s reading
       that where an arbitration encompasses multiple hearings, all of
       the hearings must be concluded before the venue provision of
       section 7319(1) applies. [] Bainbridge presents no plausible
       purpose that the Legislature might have had in enacting a statute
       that, under [] Bainbridge’s interpretation, would specify the venue
       of judicial proceedings when all arbitration hearings are final and
       concluded, but would be wholly indifferent to venue when some
       hearings have been held but other aspects of the arbitration
       remain to be completed.3
          3 It is of no consequence that paragraph (1) refers to “the
          hearing” in the singular. Under the Statutory Construction
          Act of 1972, “[t]he singular shall include the plural, and the
          plural, the singular.” 1 Pa.C.S.[A.] § 1902.

Trial Court Opinion, 10/30/19, at 7-8.

       We agree with the trial court’s reasoning. The court correctly pointed

out that, under section 1902 of the Statutory Construction Act, the language

of section 7319(1) should be read in its inclusionary form: “[a]n initial

application    . . .   shall be made to the court of the county in which the
____________________________________________


5 We note that by following the appropriate procedure set out in Lowther,
supra, Bainbridge is able to challenge whether the arbitrator’s award can be
confirmed, which is the same claim Bainbridge seeks to raise in its declaratory
judgment action.

                                          - 13 -
J-A15006-20



agreement prescribes that the arbitration hearing[(s)] shall be held, or if the

hearing[(s)] has[/have] been held, in the county in which the hearing[(s)]

was[/were] held.”      See 42 Pa.C.S.A. § 7319(1).        If the Legislature had

intended Bainbridge’s reading, it could have substituted the word “held” for

“completed.” Thus, we conclude, by the plain meaning of the statute, section

7319 is applicable to situations in which some, but not all, hearings have been

held.

        Here, because multiple hearings were held in Philadelphia prior to

Bainbridge’s filing of its petition in the Court of Common Pleas of Montgomery

County, and because, by the plain meaning of the statute, completion of all

hearings is not required for the application of section 7319(1), the trial court

did not abuse its discretion in determining that venue was proper in

Philadelphia. See Baylson, supra.

        In its second issue on appeal, Bainbridge argues that section 7319(2) is

the applicable section of the Act in this situation, rather than section 7319(1).

See Appellant’s Brief, at 33-34. We disagree, and find that the same plain

reading of the statute, as described above, answers this question as well. We

discern no reason why Bainbridge’s application “cannot be made under

paragraph (1)[.]” See 42 Pa.C.S.A. § 7319(2). Therefore, there was no abuse

of discretion. See Baylson, supra.

        In its third issue, Bainbridge argues that Steel River waived its objection

to venue because it filed its answer fifteen minutes before it filed its

preliminary objections. See Appellant’s Brief, at 24-27. Steel River claims

                                       - 14 -
J-A15006-20



that it made the filings in response to the trial court’s rule to show cause,

which directed it to respond by “filing an answer[.]” See Appellee’s Brief, at

9-10. Further, Steel River argues that it filed both preliminary objections and

an answer with new matter on the same day and only minutes apart. Id. We

agree with Steel River and decline to find waiver.

       We have previously held that a party’s error is excusable when it is the

result of a “breakdown in the court’s operations.” See Commonwealth v.

Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019). In Stansbury, we declined

to quash an appeal when a pro se defendant filed a single notice of appeal

listing two docket numbers, which was then contrary to the permitted

procedure, pursuant to Commonwealth v. Creese, 216 A.3d 1142 (Pa.

Super. 2019).6 In Stansbury, the trial court advised the defendant “that he

has thirty days from this day, to file ‘a written notice of appeal to the Superior

Court.’” Id. at 159 (emphasis in original). This amounted to a “misstatement”

of the law because the defendant’s case arose under two docket numbers. Id.

at 160. Therefore, at that time, pursuant to Creese, defendant was required

to file two separate notices of appeal. Failure to do so ordinarily mandated

quashal.     Due to this “breakdown in court operations,” however, the

Stansbury court “overlook[ed] the defective nature of [the] Appellant’s []

notice of appeal[.]” Id.

____________________________________________


6As noted in footnote 1, above, the rule mandating quashal, as stated in
Creese, was overruled in Commonwealth v. Johnson, 2046 EDA 2019 (Pa.
Super. filed July 9, 2020) (en banc).

                                          - 15 -
J-A15006-20



      Here, Steel River was instructed by the trial court, via the rule to show

cause, to respond by “filing an answer[.]” See Rule to Show Cause, 4/25/18

(emphasis added).     We find that this instruction misled Steel River and

amounted to a breakdown in court operations.         See Stansbury, supra.

Because Steel River filed both the preliminary objections and the answer with

new matter at about the same time, and both documents reference the issue

of improper venue, under these circumstances, we decline to elevate form

over substance. Thus, Steel River’s objection to venue was not waived. See

Fischer v. UPMC Northwest, 34 A.3d 115, 120 (Pa. Super. 2011) (party

error excusable, and appellate rights can be reinstated nunc pro tunc, when

resulting from “breakdown in [] court’s operations,” which includes party being

unintentionally misled by court or an administrative board); see also Flynn

v. Unemployment Comp. Bd. of Review, 159 A.2d 579, 581 (Pa. Super.

1960) (“Where a claimant is unintentionally misled by an official who is

authorized to act in the premises, the time may also be extended when it is

possible to relieve an innocent party of injury consequent of such misleading

act.”).

      Finally, Bainbridge claims that Judge Saltz erred by failing to recuse

himself. Specifically, Bainbridge argues that “given the highly sensitive nature

of the issues before the bench, [Bainbridge] reasonably believes it to be

impossible for implicit bias not to color [Judge Saltz’s] election to consider

[the] venue issue without first recusing himself as a means of avoiding the

more difficult recusal question.”   Appellant’s Brief, at 36.    In making its

                                     - 16 -
J-A15006-20



argument for recusal, Bainbridge relies only upon: (1) the substance of Judge

Saltz’s letter to the parties; and (2) Bainbridge’s claim that the arbitrator was

biased, and thus, Judge Saltz is unable to impartially weigh the case because

of his prior relationship with the arbitrator.7         See Bainbridge’s Motion to

Recuse, 6/3/19, at 8-9. We disagree.

       Our deferential standard of review for a denial of a recusal demand is

well-settled:


____________________________________________


7Bainbridge’s motion to recuse, in twenty-six numbered paragraphs, primarily
set forth arguments that the arbitrator was unfairly biased in favor of Steel
River. See Bainbridge’s Motion to Recuse, 6/3/19. With regard to Judge
Saltz’s ability to hear the case impartially, Bainbridge’s motion to recuse
stated in relevant part:

       19. In a letter dated May 1, 2019, [Judge Saltz] advised the
       parties that [he] and Mr. Lowe were once colleagues at the same
       law firm for a few years; were later involved in a lawsuit in which
       they represented differen[t] parties; and have maintained a
       casual acquaintance through the present date. As a result, the
       [c]ourt invited the parties to object to [Judge Saltz’s] continued
       participation in the case, ultimately ordering any party wishing to
       move for recusal to do so by June 3, 2019.

                                       *       *    *

       24. Here, given [Judge Saltz’s] lengthy past relationship with Mr.
       Lowe, [Judge Saltz] has likely already developed opinions with
       respect to Mr. Lowe’s character.

       25. Accordingly, because Mr. Lowe’s credibility and character are
       a material issue for determination, it is respectfully submitted that
       [Judge Saltz’s] likely existing opinions on Mr. Lowe’s character,
       whether positive or negative, could affect the [c]ourt’s
       consideration of the [p]ending [p]etition, and thus create an
       appearance of impropriety.

Id. at 8-9.

                                           - 17 -
J-A15006-20


      Our Supreme Court presumes judges of this Commonwealth are
      honorable, fair and competent, and, when confronted with a
      recusal demand, have the ability to determine whether they can
      rule impartially and without prejudice. The party who asserts a
      trial judge must be disqualified bears the burden of producing
      evidence establishing bias, prejudice, or unfairness necessitating
      recusal and the decision by a judge against whom a plea of
      prejudice is made will not be disturbed except for an abuse of
      discretion.

Commonwealth v. Kearney, 92 A.3d 51, 60 (Pa. Super. 2014) (quoting

Commonwealth v. Druce, 848 A.2d 104, 108 (Pa. 2004)) (internal citations,

quotation marks, and brackets omitted).

      As a general rule, a motion for recusal is initially directed to and
      decided by the jurist whose impartiality is being challenged. In
      considering a recusal request, the jurist must first make a
      conscientious determination of his or her ability to assess the case
      in an impartial manner, free of personal bias or interest in the
      outcome. The jurist must then consider whether his or her
      continued involvement in the case creates an appearance of
      impropriety and/or would tend to undermine public confidence in
      the judiciary. This is a personal and unreviewable decision that
      only the jurist can make. Where a jurist rules that he or she can
      hear and dispose of a case fairly and without prejudice, that
      decision will not be overruled on appeal but for an abuse of
      discretion.

Id. (quoting Commonwealth v. Abu-Jamal, 720 A.2d 79, 89 (Pa. 1998)).

“When a judge believes his impartiality can be reasonably questioned, he

should recuse himself, just as he should if he himself has doubt as to his ability

to preside impartially.”   In Interest of Morrow, 583 A.2d 816, 819 (Pa.

Super. 1990) (citing Commonwealth v. Goodman, 311 A.2d 652, 654 (Pa.

1973)) (internal quotation marks omitted).

      Bainbridge cites to Rules 1.2 and 2.11 of the Code of Judicial Conduct

in support of its claim that Judge Saltz should have recused himself. See


                                     - 18 -
J-A15006-20



Appellant’s Brief, at 35-36.   We have previously found that an appellant’s

reliance on the Code of Judicial Conduct is “misplaced” when arguing that the

trial judge erred in failing to recuse. See Kearney, supra at 62-63.

     [E]nforcement of the Code of Judicial Conduct is beyond the
     jurisdiction of [the Superior] Court. See Reilly v. Southeastern
     Pennsylvania Transp. Auth., 489 A.2d 1291, 1298 (Pa.
     1985), overruled on other grounds as recognized by Gallagher v.
     Harleysville Mut. Ins. Co., 617 A.2d 790, 794 (Pa. Super.
     1992). Our Supreme Court explained:

        In furtherance of our exclusive right to supervise the
        conduct of all courts and officers of the judicial branch of
        government pursuant to Article V, Section 10(c) of our
        Constitution, we have adopted rules of judicial conduct for
        ourselves and all members of the judicial branch. [] The
        enforcement of those rules, however, is beyond the
        jurisdiction of the Superior Court and to the extent that it
        has attempted to interpret Canon 3 C, by creating new
        standards of review on recusal motions, procedures for
        raising recusal questions, or for enforcement of violations of
        the Code, they are without effect, as unwarranted intrusions
        upon this Court’s exclusive right to supervise the conduct of
        all courts and officers of the judicial branch.

     Reilly, supra at 1298 (footnote omitted). The Supreme Court
     added:

        Canon 3 C, like the whole of the Code of Judicial Conduct,
        does not have the force of substantive law, but imposes
        standards of conduct upon the judiciary to be referred to by
        a judge in his self-assessment of whether he should
        volunteer to recuse from a matter pending before him. The
        rules do not give standing to others, including [the] Superior
        Court, to seek compliance or enforcement of the Code
        because its provisions merely set a norm of conduct for all
        our judges and do not impose substantive legal duties on
        them.

     Id. (emphasis in original).




                                    - 19 -
J-A15006-20



Id. Bainbridge offers no other support for why the trial court erred with regard

to recusal. Moreover, our independent review of the record offers no support

for Bainbridge’s position; Judge Saltz and Mr. Lowe’s prior relationship is

limited to “professional acquaintances” and “chance encounters.” See Letter

from Chambers of the Honorable Jeffrey S. Saltz, 5/1/19. This relationship

does not “create an appearance of impropriety.” See Bainbridge’s Motion to

Recuse, 6/3/19, at 9.     Moreover, it does not reasonably call into question

Judge Saltz’s impartiality. See In Interest of Morrow, supra. Therefore,

the trial judge did not abuse his discretion in declining to recuse.       See

Kearney, supra at 60.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/3/2020




                                     - 20 -